DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of September 16, 2021, Claims 1-14 are pending. Claim 15 is canceled. Claims 1, 4-10, 13 and 14 are amended. Claims 16-25 are withdrawn.
Drawings
The drawings were received on 9/16/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In the Remarks and Arguments of September 16, 2021, Applicant respectfully submits that the Examiner is having a temporary lapse in understanding “thermoforming”. 

The Examiner respectfully disagrees, and submits that Applicant does not fully appreciate the language of Claim 1 as drafted. 

Claim 1 as amended is reprinted below:
 1. (Currently Amended) A thermoformed, reusable, recyclable, stackable shipping container capable of bearing stacking loads comprising: 
a thermoformed shell and a plurality of separate load bearing columns secured within the said shell at various locations whereby the stacking load imposed on a stack of said shipping containers will be at least partially borne by said load bearing columns.

The preamble recites a SINGULAR thermoformed reusable recyclable stackable shipping container. The preamble clearly identifies the entire container as being thermoformed. This SINGULAR container comprises a thermoformed shell and separate load bearing columns. The separate columns must be SEPARATE from the shell, but are recited to be a PART of the SINGULAR thermoformed container. 
By way of analogy, a (singular) hand comprises a palm and a plurality of separate fingers secured to the palm. 
The independent claim does not require the container to have both a thermoformed shell and separately formed load bearing columns. Rather, the Claim requires the ENTIRE container to be thermoformed including the thermoformed shell and the separate load bearing columns. 
The following is a DRAFT, SAMPLE claim presented by the Examiner which is believed to better identify the subject matter described in the Specification. Please note that this draft claim does not intend to recite allowable subject matter.
 1. (Examiner’s Proposed Draft) A stackable container comprising: 
a shell; and 
a plurality of columns secured within said shell, said columns being formed by a separate process than said shell; wherein 
the shell is configured to encase and secure the columns at different locations within the shell during a thermoforming process; and
wherein said columns are configured to at least partially bear a stacking load imposed by an identical container positioned above it.

Therefore, the 112 first paragraph rejection of claim 2 relates to a lack of enablement regarding the thermoformed shell being positioned over the separate thermoformed columns as part of the entire thermoformed container. There is no support for the shell being thermoformed over the load bearing columns. Rather, it appears that vertical extent of the shell walls (11) are level with or above with the vertical extent of the columns (20). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 2, as discussed above, a shell being thermoformed over the load bearing columns is non-enabled. This non-enablement is also indefinite, as it is unclear how the shell is thermoformed to be over the load bearing columns. For the purposes of examination, it will be assumed that the height of the shell walls is at least equal to the height of the columns. 
In order to expedite prosecution, an additional rejection will be made that attempts to consider the intended subject matter of a thermoformed shell with rigid load bearing columns positioned within said shell. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Apps (US 4899874) in view of Ogburn (US 2009/0301926).
Regarding Claim 1, Apps discloses a stackable shipping container comprising shell walls (12, 14) and a plurality of separate load bearing columns (30) secured within the said shell at various locations. A stacking load imposed on a stack of containers by will be at least partially borne by said load bearing columns (Col. 6 Lines 36-43). However, please also see Wallace (US 4101049) for a similar shipping tray in which the columns are used to support a stacking load while carrying items. 
In the Remarks and Arguments of 9/16/2021, Applicant states that Apps does not disclose separate columns incorporated into a molded container. Applicant states that the container is not formed over separate load bearing columns. 
The Examiner respectfully disagrees and maintains that Apps discloses separate columns (30) and a separate shell (12, 14) where the separate columns are incorporated into the molded container. The limitation that the container is formed over the separate load bearing columns is not present in the claims if the claim language requires the entire container including the columns be thermoformed. 
While Apps discloses the container is made from plastic and is molded integrally as a single component, Apps does not disclose the container is thermoformed. Furthermore, plastic is a known reusable and recyclable material. Ogburn discloses a similar container for holding bottles comprising a shell (walls 44) and columns (protrusions 48) that is made by thermoforming (Paragraph 0040). Apps and Ogburn are analogous inventions in the art of stacking and nesting bottle holding containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrally molded plastic container of Apps with the thermoformed construction disclosed in Ogburn in order to reduce costs in comparison to injection molding (Paragraph 0040). 
Regarding Claim 2, as shown in Ogburn, that the height of the shell walls (44) is at least equal to the height of the columns (48). A person having ordinary skill in the art would also be capable of adjusting the height of the columns relative to the walls as an obvious design choice variation that would have no impact on the functioning of the stacking or nesting feature seen in Apps. Please see MPEP 2144.04 Section IV Part A. 
Regarding Claim 4, Ogburn discloses the perimeter walls being hollow, having opposite side walls and a top wall. While Ogburn does not disclose columns where spaced sidewalls are fused together, the placement of the columns as seen in Apps may be varied to best provide support as an obvious variation in the positioning of load bearing columns to best distribute weight. As seen in Apps, corner columns are integral with the sidewalls. 
Regarding Claim 5, Apps discloses the load bearing columns each have a retainer feature (30a) such that the plastic of said thermoformed shell tend to engage said retainer features when heated during formation of said shell, thereby securing said columns within said shell. Also, note Ogburn Element 38 which would similarly provide a retaining means for a thermoformed sheet.  Further regarding the additional claim limitations of 9/16/2021, the shell of Ogburn is thermoformed plastic. 
Regarding Claim 6, Apps discloses the shell including interior ribs (29) within the space defined by said perimeter walls and at least some of the columns (30) being positioned in and projecting upwardly from said interior ribs.
Regarding Claims 7 and 9, Apps discloses the columns include a nesting feature (30a) at the top thereof, whereby when said containers are stacked, the bottoms of an upper container (21a) nest in said nesting features of the tops of the container immediately below it in such a stack.
Regarding Claims 8 and 10, the integrally molded plastic container of Apps would have the load bearing columns and said thermoformed shell being made of the same plastic. This would also allow the containers to be reground without having to first separate said columns from said shell.
Regarding Claim 11, Apps discloses the container has perimeter walls meeting one another at corners and defining the exterior extent of said container; said load bearing columns being located at least at the corners of said perimeter walls.
Regarding Claim 12, Apps discloses additional columns located in the interior of the space defined by said perimeter wells. 
Regarding Claim 13, Apps discloses additional columns located along the length of said perimeter walls between said corners. 
Regarding Claim 14, the columns in Apps bear most of the stacking load placed on the container when in an empty, stacked configuration. 
Claim 1-3, 9-14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 4139115).
Regarding Claim 1, Robinson discloses a shipping container capable of bearing stacking loads comprising a thermoformed shell (11) and a plurality of separate load bearing columns (10) secured within the shell. The shell is configured to encase and secure the columns at different locations within the shell during a thermoforming process (Col. 2 Lines 12-26). This provides the container with excellent rigidity and strength (Col. 2 Line 26). 
Robinson further discloses the shell and the column framework are thermoplastic, a material that is known to be reusable and recyclable. In the thermoformed embodiment of Figure 1, Robinson does not disclose the container is stackable. 
In the embodiment of Figure 4, Robinson discloses an injection molded container with reinforcing columns with domed plugs (5) capable of engaging with dished plug (6) 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermoformed container of Robinson Figure 1 to include the stacking features of Robinson Figure 4 in order to easily stack the containers (Col. 2 Lines 46-49). 
Regarding Claim 2, the embodiment of Robinson Figure 1 discloses the shell as thermoformed over said load bearing columns, whereby at least the upper portions of said columns are sheathed by said thermoformed shell. 
Regarding Claim 3, the embodiment of Robinson Figure 4 discloses the thermoformed shell having perimeter walls; at least some of said columns being positioned within said perimeter walls.
Regarding Claim 9, the embodiment of Robinson Figure 4 discloses at least some of said columns including a nesting feature (5) at top thereof, which nest in the bottoms (at 6) of the container immediately below in such stack.
Regarding Claim 10, both the shell and framework of Robinson 4 are disclosed to be the same material and would be capable of being reground together for recycling without separation (Col. 1 Lines 38-40). 
Regarding Claim 11, in the embodiment of Robinson Figure 1, the shell includes perimeter walls meeting one another at corners and defining the exterior extent of said 
Regarding Claims 12 and 13, additional columns may be added to the support framework of Robinson at different locations according to the stacking requirements of the final container to ensure proper stability.
Regarding Claim 14, Robinson discloses columns are located in said container so as to bear most of the stacking load placed on said container. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 4139115) as applied to claim 3 above, and further in view of Ogburn (US 2009/0301926).
Regarding Claim 4, Robinson discloses the limitations of Claim 3 as discussed above. Robinson does not disclose perimeter walls being hollow, having spaced side walls and a top wall, except adjacent said columns where said spaced sidewalls are fused together. Ogburn discloses a similar thermoformed stacking tray with hollow perimeter walls (42 and 44) having opposite side walls and a top wall.
Robinson and Ogburn are analogous inventions in the art of thermoformed stacking trays. 
It would have been obvious for one having ordinary skill in the art to modify the sidewalls of Robinson to be hollow as seen in Ogburn in order to provide increased structural rigidity around the sidewalls (Paragraph 0026). 
 While Ogburn does not disclose columns where spaced sidewalls are fused together, the placement of the columns as seen in Robinson may be varied to best . 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Robinson as applied to claim 4 above, and further in view of Patel (US 5839847).
Regarding Claim 5, Modified Robinson discloses a thermoformed plastic shell and load bearing columns as discussed above. Modified Robinson does not disclose the load bearing columns each having a retainer feature such that the plastic of the thermoformed shell engages the retainer features during the formation of the shell to secure the columns within the shell. 
Patel discloses a thermoplastic material (22) formed by vacuum forming and is secured to fasteners including retainer features (groove 36, analogous to Applicant’s Element 21) to secure the fasteners when heated during formation of the shell. Modified Robinson and Patel are analogous inventions in the art of inset components of thermoformed elements.
It would have been obvious for one having ordinary skill in the art to modify the column framework of Modified Robinson with the retainer feature of Patel in order to capture the framework within the final article. Such retainer features grip the molded sheet material at attachment points having increased resistance to loads and allows the use of lower-grade and less costly materials (Col. 3 Lines 54-63).  
Regarding Claim 6, the framework columns of Modified Robinson may include interior ribs and columns positioned in and projecting upwardly from the ribs in order to accommodate different contents or provide support at different locations. 
Regarding Claim 7, the embodiment of Robinson Figure 4 discloses at least some of said columns including a nesting feature (5) at top thereof, which nest in the bottoms (at 6) of the container immediately below in such stack.
Regarding Claim 8, both the shell and framework of Robinson 4 are disclosed to be the same material and would be capable of being reground together for recycling without separation (Col. 1 Lines 38-40). 
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. 
Applicant states that the Apps container is not a thermoformed container. This is correct. The Rejection relies on the known benefits of thermoforming made clear in Ogden as an obvious variation. 
Applicant also states that Apps says nothing about being recyclable. This is correct. However, Apps does disclose the container is made of integrally molded plastic, a recyclable material (Col. 5 Lines 13-16). 
Applicant maintains that the protrusions (48) of Ogden are not load bearing protrusion, but rather hold the PET bottles in place. This is correct. However, it is the columns of Apps which bear the stacking load and may be obviously made to be integrally thermoformed as discussed in Ogden. 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736